 1   KNIGHT LAW GROUP LLP
 2   Steve Mikhov (SBN 224676)
     stevemusfc@knightlaw.com
 3   10250 Constellation Blvd., Suite 2500
 4   Los Angeles, CA 90067
     Telephone: (310) 552-2250
 5   Fax: (310) 552-7973
 6
     Attorneys for Plaintiff,
 7   RAFAEL CARDENAS
 8
     ONGARO PC
 9   Scott S. Shepardson (SBN 197449)
10   sshepardson@ongaropc.com
     Stephen Grimsrud (SBN 200153)
11   sgrimsrud@ongaropc.com
12   50 California Street Suite 3325
      San Francisco, CA 90071
13   Telephone: (415) 433-3900
14   Attorneys for Defendant,
      FCA US LLC
15
16                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17
18   RAFAEL CARDENAS,                              CASE NO : 2:17-cv-02291-MRW
19               Plaintiff,
20                                                 [PROPOSED] ORDER GRANTING
     v.                                            JOINT STIPULATION AND
21                                                 ORDER FOR DISMISSAL WITH
22                                                 PREJUDICE
     FCA US LLC, a Delaware Limited
23   Liability Company; and DOES 1
24   through 10, inclusive,                        Honorable Judge Michael R. Wilner
                 Defendants.
25
26
27
28
                                             -1-
            [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
 1                                           ORDER
 2         The stipulation is approved. The entire action is hereby dismissed with
 3
     prejudice.
 4
 5         IT IS SO ORDERED.
 6      DATED: )HEUXDU\                     ______________________________
 7                                                 HONORABLE JUDGE MICHAEL
                                                   R. WILNER
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
            [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
